 



Exhibit 10.1
SECOND AMENDMENT TO
FIRST AMENDED AND RESTATED INVESTORS AGREEMENT
     This Second Amendment, dated as of November 26, 2007 (this “Amendment”), to
the First Amended and Restated Investors Agreement, dated February 10, 2005, as
amended by the First Amendment dated May 17, 2005 (the “Investors Agreement”),
is by and among Cardtronics, Inc., a Delaware corporation (the “Company”), and
the Securityholders listed on the signature pages hereto, which Securityholders
collectively hold of record at least 80% of the outstanding shares of common
stock of the Company determined in accordance with Section 6.4 of the Investors
Agreement and a majority of the shares of common stock held by persons entitled
to vote pursuant to Section 6.14 of the Investors Agreement (the “Consenting
Holders”).
RECITALS
     WHEREAS, the Company has filed with the Securities and Exchange Commission
(the “SEC”) a Registration Statement on Form S-1 (File No. 333-145929), as
amended (the “Registration Statement”), relating to the initial public offering
of the Company’s common stock (the “Proposed IPO”); and
     WHEREAS, Proposed IPO will qualify as an “Underwritten Public Offering” as
such term is defined in the Investors Agreement; and
     WHEREAS, upon the closing of the Proposed IPO the Company and the
Securityholders desire the composition and governance of the Board of Directors
to be determined by the Company’s certificate of incorporation and bylaws, in
each case as amended and in effect at such time and thereafter; and
     WHEREAS, the Investors Agreement contains certain provisions in Article 2
governing the composition of the Board of Directors, and the Company and the
Consenting Holders wish to amend the Investors Agreement to provide that such
provisions do not survive an Underwritten Public Offering.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENTS
     1. Section 6.11 of the Investors Agreement is hereby amended and restated
in its entirety to read as follows:
6.11 Termination. A Person that ceases to own any Securities shall cease to be a
party to this Agreement and shall have no further rights under this Agreement;
provided, such Person shall remain liable for any breach by such Person of the
terms of this Agreement that occurred prior to such Person ceasing to be a
holder of Securities; and provided further, that such Person shall continue to
have the rights under Sections 6.1 through 6.10
Second Amendment to First Amended and Restated Investors Agreement

1



--------------------------------------------------------------------------------



 



and 6.17 until this Agreement is terminated in its entirety. Notwithstanding the
fact that a Securityholder ceases to own Securities, such Securityholder shall
remain bound by the terms of Section 6.12. Other than the provisions contained
in Article 1, Section 5.1, Sections 6.1 through 6.10 and Section 6.17 (which
shall continue to survive), the terms and provisions of this Agreement shall
terminate upon the closing of an Underwritten Public Offering.
     2. Section 6.4 of the Investors Agreement is hereby amended and restated in
its entirety to read as follows:
6.4 Amendment; Waiver. Except as provided in the remaining sentences of this
Section 6.4, this Agreement may not be terminated and no provision of this
Agreement may be terminated, amended or otherwise modified except by an
instrument in writing executed by the Company (with approval of the Board) and
the approval of holders of at least 80% of the outstanding shares of Common
Stock held of record by the Securityholders taking into account the consent
methodology set forth in Section 6.14. Notwithstanding the foregoing, any
amendment, modification or termination of any provision of this Agreement that,
based on the subject matter of the items affected by any such amendment or
modification, would affect any Securityholder in a manner adversely and
disproportionately to the manner in which a similarly situated Securityholder is
affected thereby may be effected only with the consent of such
disproportionately and adversely affected Securityholders holding a majority of
the shares of Common Stock held thereby.
     3. The effectiveness of this Amendment is subject to the SEC declaring the
Registration Statement effective and the execution of the underwriting agreement
for the Proposed IPO by all parties thereto.
     4. This Amendment may be executed in one or more counterparts, each of
which when so executed shall be deemed to be an original, but all of which when
taken together shall constitute one and the same instrument. Except as amended
by this Amendment, the Investors Agreement shall remain in full force and effect
and is hereby ratified by the parties hereto.
Second Amendment to First Amended and Restated Investors Agreement

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
set forth above.

            CARDTRONICS, INC.
      By:   /s/ J. Chris Brewster       J. Chris Brewster        Chief Financial
Officer     

Second Amendment to First Amended and Restated Investors Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
set forth above.

                          Securityholders:    
 
                        CAPSTREET II, L.P.    
 
                        By:   CapStreet GP II, L.P., its general partner    
 
                            By:   The CapStreet Group, LLC,
its general partner    
 
                   
 
          By:   /s/ Katherine L. Kohlmeyer    
 
             
 
Katherine L. Kohlmeyer,    
 
              Chief Financial Officer    

                      CAPSTREET PARALLEL II, L.P.    
 
                    By:   The CapStreet Group, LLC, its general partner    
 
               
 
      By:   /s/ Katherine L. Kohlmeyer    
 
         
 
Katherine L. Kohlmeyer    
 
          Chief Financial Officer    

Second Amendment to First Amended and Restated Investors Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
set forth above.

                  TA IX L.P.    
 
  By:   TA Associates IX LLC, its General Partner    
 
  By:   TA Associates, Inc., its General Partner    
 
           
 
  By:   /s/ Michael A.R. Wilson    
 
     
 
Name: Michael A.R. Wilson    
 
      Its: Managing Director    
 
                TA/ATLANTIC AND PACIFIC IV L.P.    
 
  By:   TA Associates AP IV L.P., its General Partner    
 
  By:   TA Associates, Inc., its General Partner    
 
           
 
  By:   /s/ Michael A.R. Wilson    
 
           
 
      Name: Michael A.R. Wilson    
 
      Its: Managing Director    
 
                TA/ATLANTIC AND PACIFIC V L.P.    
 
  By:   TA Associates AP V L.P., its General Partner    
 
  By:   TA Associates, Inc., its General Partner    
 
           
 
  By:   /s/ Michael A.R. Wilson    
 
           
 
      Name: Michael A.R. Wilson    
 
      Its: Managing Director    

Second Amendment to First Amended and Restated Investors Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
set forth above.

            TA STRATEGIC PARTNERS FUND A L.P.
By: TA Associates SPF L.P., its General Partner
By: TA Associates, Inc., its General Partner
      By:   /s/ Michael A.R. Wilson       Name:   Michael A.R. Wilson       
Its: Managing Director     

            TA STRATEGIC PARTNERS FUND B L.P.
By: TA Associates SPF L.P., its General Partner
By: TA Associates, Inc., its General Partner
      By:   /s/ Michael A.R. Wilson       Name:   Michael A.R. Wilson       
Its: Managing Director     

            TA INVESTORS II, L.P.
By: TA Associates, Inc., its General Partner
      By:   /s/ Michael A.R. Wilson       Name:   Michael A.R. Wilson       
Its: Managing Director     

Second Amendment to First Amended and Restated Investors Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the
date first set forth above.

     
 
  /s/ Ralph H. Clinard
 
   
 
  Ralph H. Clinard, individually and in his capacity as co-trustee of the
Clinard Family Trust for the benefit of Kristi Labis, the Clinard Family Trust
for the benefit of Korrine Levine, the Clinard Family Trust for the benefit of
Andrea Bishop, and the Clinard Family Trust for the benefit of Michael Clinard
 
   
 
  /s/ Laura Clinard
 
 
   
 
  Laura Clinard, individually and in her capacity as co-trustee of the Ralph
Clinard Family Trust
 
   
 
 
  /s/ Michael H. Clinard
 
   
 
  Michael H. Clinard, individually and in his capacity as co-trustee of the
Clinard Family Trust for the benefit of Kristi Labis, the Clinard Family Trust
for the benefit of Korrine Levine, the Clinard Family Trust for the benefit of
Andrea Bishop, the Clinard Family Trust for the benefit of Michael Clinard, and
the Ralph Clinard Family Trust
 
   
 
 
  /s/ Jack M. Antonini
 
   
 
  Jack M. Antonini

Second Amendment to First Amended and Restated Investors Agreement

 